OPINION — AG — ** COUNTY OFFICERS — SALARIES ** UNDER THE PROVISIONS OF 19 Ohio St. 179.7 [19-179.7], AS AMENDED, IF THE OFFICE OF COUNTY TREASURER AND COUNTY CLERK OF ELLIS COUNTY EMPLOYED ONLY TWO DEPUTIES EACH, THEN THE SALARY OF THE DEPUTY IN EACH SUCH OFFICE OTHER THAN THE DEPUTY DESIGNATED AS FIRST FOR CHEIF DEPUTY OF EACH SUCH OFFICE MAY BE EQUAL TO 90% OF THE SALARY OF THE PRINCIPAL OFFICER, IF SUCH SALARY IS PROPOSED AND THE NEED THEREFOR ESTABLISHED BY THE PRINCIPAL OFFICER AND APPROVED THE BOARD OF COUNTY COMMISSIONERS, AND THAT THIS IS TRUE WHETHER OR NOT THE OTHER DEPUTY IS DESIGNATED AS " SECOND DEPUTY " BY THE PRINCIPAL OFFICER. CITE: OPINION NO. JULY 23, 1953 — NICHOLS, 19 Ohio St. 179.5 [19-179.5] (SALARIES, COUNTY OFFICERS, FIRST DEPUTIES) (RICHARD M. HUFF)